DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.

Response to Amendment
The Amendment filed 12/23/2020 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conover et al. (hereinafter Conover), US 2014/0282623 A1.

Regarding independent claim 9, Conover teaches a method for on-demand handling and mounting of an unmounted application on a machine (Abstract “attaching applications to a computing device”; Fig. 1, 101; [0017] describes a computing device 101 as a machine to support the dynamic attachment of applications based on file type; Fig.6, 601; [0049]-[0050] describes a computing device 601 as a machine to support the dynamic attachment of applications based on file type), the method comprising:
receiving a request to access an application ([0015] describes the computer device receives a user request to open to a file, that is a request to access an application to manipulate the requested file; Fig. 7, 702; [0053] describes components that interact with a user);
intercepting, by an application volumes filter driver (Fig. 1, 101 “computing device”), the request to access the application ([0015] describes the computer device determines whether an application is prepared to open and manipulate the requested file); 
determining, by the application volumes filter driver, that the application is unmounted ([0015] describes the computer device determines if an application is not available for the file type. Examiner interprets the claimed unmounted application as the unavailable application); 3Docket No. C945 
requesting ([0015] “if an application is not available for the file type, the computing device will identify an application attach triggering event based on the file describes the computer device identifies an attach application triggering event to request for an application to read or modify a specific file type; [0019] describes the application manager receives an attach application triggering event for the file type when the application is not available for the file type), by the application volumes filter driver to an application volume manager (Fig. 1, 111 “application manager”), a virtual disk comprising the unmounted application (Fig. 1, 121; [0025]; Fig. 3, 321; [0029]; [0021] “In one example of attaching the application volume, application manager 111 can mount or map the location of the application for computing device 101. For example, application manager 111 could provide Adobe Acrobat Reader if needed by creating a path to the application package”; [0022] “the volume or virtual storage element to handle PDF files could be dynamically attached and placed in certain path, such as \\file share\\apps\pdf.vhd. Thus, any future PDF will be registered to open the application in the specified path”); 
based on the request, mounting, by the application volume manager, the virtual disk to the machine to enable access to the unmounted application ([0020]-[0021] describes the application manager 111 identify the appropriate application and application volume based on the certain file type and mount the the application to computing device 101; [0055]-[0056] “Once the triggering event is identified, application identifier module 709 is configured to identify an application volume and application associated with the file type, and attach module 710 is configured to initiate the attachment of the identified application to the computing device. In some examples, the attachment of the application may include mapping, mounting, or otherwise making the application available within the computing device”); and 


Regarding dependent claim 11, Conover teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Conover further teaches wherein mounting the virtual disk to the machine further comprises merging an application contents present on the virtual disk into a file system and configuration data without installing the application on the machine ([0016] “the act of attaching the application may include mapping, mounting, or otherwise making available the appropriate storage volume containing the application to the computing system, and modifying registry keys, file paths, and other information to make the application appear as though it has been locally installed … with a real computing device, the volume containing the application may be mapped and registry settings changed to direct future calls of that file type to the application stored in the storage repository.”).

Regarding independent claim 16, it is a medium claim that corresponding to the system of claim 9. Therefore, it is rejected for the same reason as claim 9 above. Conover further teaches one or more non-transitory computer-readable storage media including computer-executable instructions ([0005]; [0054]) that, when executed, cause at least one processor (Fig. 7, 705; [0054]) to mount a virtual disk corresponding to an 
describes a computing device 101 as a machine to support the dynamic attachment of applications based on file type; Fig.6, 601; [0049]-[0050] describes a computing device 601 as a machine to support the dynamic attachment of applications based on file type).

Regarding dependent claim 18, Conover teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Conover further teaches wherein intercepting a request to access the file includes one of the following: downloading the application, opening the application, opening the application, accessing an attribute of the application, or right-clicking on the application ([0015] “When a user or some other process on the computing device selects a file, the computing device is configured to determine whether an application is prepared to open and manipulate the requested file. If an application is already available on the device for the file type, the device will execute the application and process the file accordingly. In contrast, if an application is not available for the file type, the computing device will identify an application attach triggering event based on the file selection”; [0046] “When a user or some other process wishes to open a file, the device is configured to identify the application associated with the file type and execute that application for the file”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conover, in view of Jorgensen et al. (hereinafter Jorgensen), US 2011/0209064 A1.

Regarding independent claim 1, Conover teaches a system (Fig. 1, 100; [0017]; Fig. 7; [0051]) for automatic document handling on a machine, of an application which is not installed on the machine (Abstract “attaching applications to a computing device”; Fig. 1, 101; [0017] describes a computing device 101 as a machine to support the dynamic attachment of applications based on file type; Fig.6, 601; [0049]-[0050] describes a computing device 601 as a machine to support the dynamic attachment of applications based on file type), said system comprising: 
a memory area (Fig. 7, 706; [0051]; [0054]) that stores: 
a virtual disk, wherein the virtual disk is associated with the application (Fig. 1, 121, 123, 125; [0025]; Fig. 3, 321, 323, 325; [0029]); and 
computer-executable instructions (Fig. 7, 707; [0054]);
a processor programmed to execute the computer-executable instructions to (Fig. 7, 705; [0054]):
describes the computer device receives a user request to open to a file, that is a request to access an application to manipulate the requested file; Fig. 7, 702; [0053] describes components that interact with a user); 
an application volumes filter driver (Fig. 1, 101 “computing device”; [0018]) configured to: 
intercept the request to access the application ([0015] describes the computer device determines whether an application is prepared to open and manipulate the requested file); and 
upon intercepting the request to access the application, determine that the application is unmounted ([0015] describes the computer device determines if an application is not available for the file type. Examiner interprets the claimed unmounted application as the unavailable application); and 
an application volumes manager (Fig. 1, 111 “application manager”; [0017]) configured to, based on the determination that the application is unmounted ([0015] “if an application is not available for the file type, the computing device will identify an application attach triggering event based on the file selection”; [0055] describes the computer device identifies an attach application triggering event to request for an application to read or modify a specific file type; [0019] describes the application manager receives an attach application triggering event for the file type when the application is not available for the file type), mount the virtual disk with the application on the machine to enable access to the application ([0020]-[0021] describes the application manager 111 identify the appropriate application and application volume based on the certain file type and mount the the application to computing device 101; [0055]-[0056] “Once the triggering event is identified, application identifier module 709 is configured to identify an application volume and application associated with the file type, and attach module 710 is configured to initiate the attachment of the identified application to the computing device. In some examples, the attachment of the application may include mapping, mounting, or otherwise making the application available within the computing device”);
2Docket No. C945wherein the application volumes filter driver executes the application from the mounted virtual disk to provide access to the application (Fig. 2, 204; [0021] “Once mounted or mapped, the application may then be associated to all future calls of that file type”; [0022]; [0047] “Once the volume is attached, the application manager may ensure that registry files and other necessary pointers direct all future selections of that file type to be executed with the attached application”).
Conover does not explicitly disclose
the memory area stores an icon wherein the icon is associated with the application;
obtain the icon associated with the application; 
display the obtained icon upon representing the application.
However, in the same field of endeavor, Jorgensen teaches
A memory area stores an icon ([0074]) wherein the icon is associated with the application ([0054] “the desktop icon 315 may represent a generic virtual desktop extension for a particular application (e.g., Microsoft Word)”;

display the obtained icon upon representing the application ([0055] “the local application may then create a desktop icon 315 on the client desktop 310, which may be selected to display a virtual window 325 that can be used to interact with the instances of the virtual desktop extensions 360-390 launched in the cloud 350.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a user interface such as a desktop icon on the client desktop which represents a generic virtual desktop extension for a particular application as suggested in Jorgensen into Conover’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of Jorgensen into Conover would improve the integrity of Conover's system by providing an interface to launch an unsupported application (Jorgensen, [0009]).

Regarding dependent claim 2, the combination of Conover and Jorgensen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Conover further teaches wherein mounting the virtual disk with the application on the machine occurs with zero-copy ([0016] “the act of attaching the application may include mapping, mounting, or otherwise making available the appropriate storage volume describes zero-copy strategy).

Regarding dependent claim 6, the combination of Conover and Jorgensen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Conover further teaches wherein the processor is programmed to execute the instructions upon booting the machine or a user logging into the machine ([0005]; [0054]).

Regarding dependent claim 10, Conover teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Conover does not teach representing the unmounted application as available by displaying an icon associated with the unmounted application on a menu or a desktop.
However, in the same field of endeavor, Jorgensen teaches representing the unmounted application as available by displaying an icon associated with the unmounted application on a menu or a desktop (Fig. 3, 315; para [0055] “the local application may then create a desktop icon 315 on the client desktop 310, which may be selected to display a virtual window 325 that can be used to interact with the instances of the virtual desktop extensions 360-390 launched in the cloud 350”).


Regarding dependent claim 17, Conover teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Conover does not teach wherein the computer-executable instructions further cause the processor to return an error to an operating system upon determining that there is no virtual disk associated with the application. However, in the same field of endeavor, Jorgensen teaches
wherein the computer-executable instructions further cause the processor to return an error to an operating system upon determining that there is no virtual disk associated with the application ([0067] “the virtual desktop extension manager notifying the local application that the virtual desktop extension cannot be provided to the client desktop (i.e., the virtual desktop extension manager may deny the desktop icon request)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of notifying the .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Conover as applied in claim 9, in view of CROFT et al. (hereinafter CROFT), US 2007/0192329 A1.

Regarding dependent claim 13, Conover teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Conover does not explicitly disclose
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine;
identifying a pattern in the recording;
based upon the identified pattern, mounting the virtual disk to the machine in anticipation of the request to access the application.
However, in the same field of endeavor, CROFT teaches
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine ( [0008] “a learning process by monitoring a user's behavior over time”);

based upon the identified pattern, mounting the virtual disk to the machine in anticipation of the request to access the application ( [0008] “Suspended virtual machines may be resumed prior to users requiring access. This can be done manually or automatically via policies or preferences or through a learning process by monitoring a user's behavior over time”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a learning process by monitoring a user’s behavior over time as suggested in CROFT into Conover’s system because both of these systems are addressing the need of facilitating the resource requesting process, and by incorporating the teaching of CROFT into Conover would improve the integrity of Conover's system by learning the pattern of resource access and providing access in anticipation of request (CROFT, [0003]-[0004]).

Regarding dependent claim 14, Conover teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Conover does not explicitly disclose
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine;
identifying a pattern in the recording;
based upon the identified pattern, reserving a license in anticipation of mounting the virtual disk.
 teaches
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine ([0008] “a learning process by monitoring a user's behavior over time”; para [0015]; para [0656]);
identifying a pattern in the recording ([0008] “a learning process by monitoring a user's behavior over time”; para [0015]; para [0656]);
based upon the identified pattern, reserving a license in anticipation of mounting the virtual disk ([0008] “a learning process by monitoring a user's behavior over time”; para [0015]; para [0656]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a learning process by monitoring a user’s behavior over time as suggested in CROFT into Conover’s system because both of these systems are addressing the need of facilitating the resource requesting process, and by incorporating the teaching of CROFT into Conover would improve the integrity of Conover's system by learning the pattern of resource access and providing access in anticipation of request (CROFT, para [0003]-[0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Conover as applied in claim 9, in view of Wong et al. (hereinafter Wong), US 2014/0245286 A1.

 dependent claim 15, Conover teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Conover does not explicitly disclose
determining a time lapse since a last file for the application was closed; 
based on the time lapse exceeding a predefined period of time, unmounting the application.
However, in the same field of endeavor, Wong teaches
determining a time lapse since a last file for the application was closed (Fig. 3, S200, S300; [0021]-[0023] describes monitoring the usage state of each installed application at every predetermined time period and determining unused application according to the usage states of each application in the predetermined period); 
based on the time lapse exceeding a predefined period of time, unmounting the application (Fig. 3, S600; describes uninstalling the unused application).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of monitoring the usage of each installed application at every predetermined time period, determining the unused application(s) in the predetermined time period according to the usage states of the applications and uninstalling the unused applications as suggested in Wong into Conover’s system because both of these systems are addressing managing applications on a computing device, and by incorporating the teaching of Wong into Conover would improve the integrity of Conover's system by monitoring the usage of an mounted application and unmounting the application when the application is not accessed after a predetermined period of time.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conover as applied in claim 16, in view of SANDHU et al. (hereinafter SANDHU), US 2011/0173251 A1. 

Regarding dependent claim 19, Conover teaches all the limitations as set forth in the rejection of claim 16 that is incorporated.
Conover does not explicitly disclose the computer-executable instructions further cause the processor to:
identify one or more privileged users; and
reserve a pool of licenses for the privileged users.
However, in the same field of endeavor, SANDHU teaches
identify one or more privileged users ([0460]; [0474] “A custom user may be provided and given a varying privilege level”); and
reserve a pool of licenses for the privileged users ([0343] “The license management subsystem 1510 communicates with the group subsystem 1520 over an event bus to form and maintain a logical grouping of licenses (hereafter, “license groups”) to facilitate license pools, assignments, and groups”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using user profile data to determine user privilege and sharing rights as suggested in SANDHU into Conover’s system because both of these systems are addressing the need for providing access within the corporate environment, remote or mobile access to applications and data and by incorporating the teaching of SANDHU into Conover would improve the 

Regarding dependent claim 20, the combination of Conover and SANDHU teaches all the limitations as set forth in the rejection of claim 19 that is incorporated. SANDHU further teaches wherein the computer-executable instructions cause the processor to reserve the pool of licenses for a particular period of time ([0221] “In some embodiments, the license authorizes execution for a specified time period.”).

Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Conover, in view of Jorgensen as applied in claim 1, further in view of KOUSHIK et al. (hereinafter KOUSHIK), US 2016/0112497 A1.

Regarding dependent claim 3, the combination of Conover and Jorgensen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Conover and Jorgensen does not explicitly disclose wherein upon determining that the application is not mounted on the machine further comprises determining that a license is available for the application.
However, in the same field of endeavor, KOUSHIK teaches upon determining that the application is not mounted on the machine further (Fig. 8B; [0131] “the list of applications presented in the graphical user interface illustrated in FIG. 8B includes a word processing application (word processing app C) and a spreadsheet application (spreadsheet app D) that are not currently assigned to the end user or included in the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing on-demand delivery and installation of desktop applications to virtual desktop instances in a cloud computing environment for the benefit of end users as suggested in KOUSHIK into Conover and Jorgensen’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Conover and Jorgensen would improve the integrity of Conover and Jorgensen's system by managing and monitoring licenses and subscriptions for the available applications (KOUSHIK, [0004]).

Regarding dependent claim 4, the combination of Conover and Jorgensen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Conover and Jorgensen does not explicitly disclose wherein displaying 
However, in the same field of endeavor, KOUSHIK teaches wherein displaying the obtained icon upon representing the application further comprises displaying the obtained icon as available but unmounted (Fig. 8A; [0130] “a list of applications is presented to the end user. In this example, the list of applications indicates, for each application, an application name, the vendor from which the application is sourced, and an available action that can be taken for the application (e.g., “install”, for an application that is not currently installed on the end user's computing resource instance).” Examiner notes that “install” indicates that the application is available but unmounted). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing an interface to view/select applications that are available to users as suggested in KOUSHIK into Conover and Jorgensen’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Conover and Jorgensen would improve the integrity of Conover and Jorgensen's system by managing the available applications to present to users (KOUSHIK, [0004]).

Regarding dependent claim 5, the combination of Conover, Jorgensen and KOUSHIK teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. KOUSHIK further teaches wherein displaying the obtained icon as Examiner notes that “install” indicates that the application is available but unmounted).
While KOUSHIK teaches displaying “install” button with the available applications that are available but not currently installed, KOUSHIK does not necessarily teaches displaying the available but not unmounted applications grayed out. However, it would be obvious as a matter of design choice to display the “install” button in KOUSHIK since Applicant has not disclosed that the claimed presentation of the grayed out icon solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the presentation of a button to indicates that the application is available but unmounted.

Regarding dependent claim 7, the combination of Conover and Jorgensen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Conover and Jorgensen does not explicitly disclose wherein the processor is programmed to dismount the virtual disk based on a license for the application expiring.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing on-demand delivery and installation of desktop applications to virtual desktop instances in a cloud computing environment for the benefit of end users as suggested in KOUSHIK into Conover and Jorgensen’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Conover and Jorgensen would improve the integrity of Conover and Jorgensen's system by managing and monitoring licenses and subscriptions for the available applications (KOUSHIK, [0004]).

 dependent claim 8, the combination of Conover and Jorgensen teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Conover and Jorgensen does not explicitly disclose upon mounting the virtual disk, displaying the obtained icon as available and mounted.
However, in the same field of endeavor, KOUSHIK teaches upon mounting the virtual disk, displaying the obtained icon as available and mounted (Fig. 8A; (Fig. 8A; [0130] “a list of applications is presented to the end user. In this example, the list of applications indicates, for each application, an application name, the vendor from which the application is sourced, and an available action that can be taken for the application (e.g., … “uninstall”, for some of the applications that are currently installed on the end user's computing resource instance).” Examiner notes that “uninstall” indicates that the application is available and mounted). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing an interface to view/select applications that are available to users as suggested in KOUSHIK into Conover and Jorgensen’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Conover and Jorgensen would improve the integrity of Conover and Jorgensen's system by managing the available applications to present to users (KOUSHIK, [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Conover as applied in claim 9, in view of KOUSHIK.

Regarding dependent claim 12, Conover teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Conover does not teach dismounting the virtual disk upon the application becoming idle for more than a threshold amount of time, or after a defined period of time has elapsed.
However, in the same field of endeavor, KOUSHIK teaches dismounting the virtual disk upon the application becoming idle for more than a threshold amount of time, or after a defined period of time has elapsed ([0090] “… the entitlement service may be configured to manage subscriptions on a monthly basis, to renew subscriptions periodically (e.g., at the end of each month) and/or at the end of their terms (if they are renewed) or to cancel them if they are not renewed”; [0091] “when a “revoke fulfillment” workflow is invoked, the entitlement service may expose one or more other APIs to the IT administrator. For example, these APIs may include a “deregister entitlement” API, a “cancel monthly subscription” API, a “cancel this license entitlement” API, or an API to revoke a particular user from a subscription renewal program (e.g., a monthly renewal program)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing on-demand delivery and installation of desktop applications to virtual desktop instances in a cloud computing environment for the benefit of end users as suggested in KOUSHIK into Conover’s system because both of these systems are addressing the need of .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Conover, will continue to be used to meet several of the claimed limitations.
In the remarks, Applicant argues that 
(1) Conover fails to describe or suggest "intercepting, by an application volumes filter driver, the request to access the application" and "determining, by the application volumes filter driver, that the application is unmounted." Applicant alleges in Conover, the triggering event for the application manager to allegedly intercept the request to access the application is that the application in Conover is unmounted (e.g., not available). However, Claim 9 provides that the application volumes filter driver intercepts the request to access the application prior to determining that the application is unmounted. Further, the application manager 111 in Conover does not intercept a request to access the file or the application, rather, the application manager 111 
As to point (1), Examiner respectfully disagrees. The computer device in Conover receives a user request to open to a file, that is a request to access an application to manipulate the requested file (see [0015]; Fig. 7, 702; [0053] describes components that interact with a user). The computer device intercepts the user request by determining whether an application is prepared to open and manipulate the requested file, or in other word, determining whether an application is available for the file type. Examiner interprets the claimed unmounted application as the unavailable application (see [0015]). If an application is not available for the file type, the computing device will identify an application attach triggering event based on the file selection, then send the application attach triggering event to the application manager (see [0015]; [0055]; [0019]).
(2) Applicant further alleges that independent claims 1 and 16 are allowable in view of their similar recitations to the recitations of claim 9, and dependent claims 2-8, 10-15 and 17-20 are allowable in view of their dependency on claims 1, 9 and 16.
As to point (2), for at least the above reason, claims 1-20 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143